DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Summary
The response and amendment filed on January 31,  2022 have been acknowledged. Claims 21, 23, 24, 25 and 26 have been amended. 
Claims 15-16 and 21-26 are pending and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claims 17-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been removed necessitated by Applicants’ amendment.   
 				Statutory Double Patenting
The rejection of Claims, 17, 18, 19 and 20 under 35 U.S.C. 101 has been removed necessitated by Applicants’ amendment.  
Nonstatutory Double Patenting
The rejection of Claims 15-16 and 21-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 10,786,519B2 has been overcome because the Terminal Disclaimer has been filed and accepted. 
Claims 15-16 and 21-26 are allowed. 
     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior to the current Application originally filed, no prior art taught or suggested using ixazomib as an anti-HIV infection agent to treat HIV infection. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648